TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-01-00543-CV



                                       ACandS, Inc., Appellant

                                                    v.

    Dorothy A. Lehmann, Individually and as Personal Representative of the Heirs and
        Estate of Clarence R. Lehmann, Deceased; Alan Sweeten; Eugene Kanak;
                 James Jones; James Scott; and Henry Taylor, Appellees




  FROM THE DISTRICT COURT OF MILAM COUNTY, 20th JUDICIAL DISTRICT
         NO. 26,342, HONORABLE ED MAGRE, JUDGE PRESIDING




                The parties have filed a Joint Motion to Dismiss Appeal for Want of Finality and we

grant their joint motion and dismiss for want of jurisdiction.

                The parties allege that the judgment in the underlying matter was intended to be

entered in Cause No. 26,342-A, a cause severed from the original lawsuit for purposes of trial. The

original lawsuit was filed under Cause No. 26,342. Judgment in the severed cause (Cause No.

26,342-A) was mistakenly signed and entered under Cause No. 26,342. There remain in the original

lawsuit other issues and parties pending before the court so that the judgment rendered under Cause

No. 26,342 is interlocutory and unappealable.

                The parties request that this appeal (from Cause No. 26,342) be dismissed for want

of finality. The parties represent to this Court that they will jointly move the district court to set aside
the current judgment in Cause No. 26,342 and to rendered judgment in Cause No. 26,342-A, after

which appellant AcandS, Inc. will perfect a new appeal from the final judgment entered in Cause No.

26,342-A.

               It appears to this Court that the parties’ request is well-taken. Tex. R. App. P.

42.1(a)(1). Accordingly, the instant appeal is dismissed for want of jurisdiction.




                                              Lee Yeakel, Justice

Before: Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   December 20, 2001

Do Not Publish




                                                 2